Lobe, C. J.
The law, as stated in the contention of defendant’s counsel, is unquestionable; but we think it does not apply to this case. Your cases deal with fraud. Where a man is charged with fraudulently registering, as we decided the other day, you are bound to set out in what that fraud consists. And where a man is charged with obtaining money by false representations, you must unquestionably set out the same; because it is a vital element of the offence. But this statute specifies the offence. It is not a generalization. It is a particular, definite specification of the crime. What you ask for would be a mere matter of evidence, as to how it was done. If he burns or tears them up, he destroys them. There are a number of modes; but the offence specified is, that he destroyed ballots.
*432We think the offence is sufficiently specified in the indictment. The motion must be denied.
Lore, C. J.,
(charging the jury.)
Patrick J. Mundy, the defendant, is indicted for unlawfully destroying certain ballots which had been cast at the general election for State and other officers on the sixth day of November last, in the Third District of the Twelfth Ward of this city.
The distinct charge, and the only thing that, you have anything to do with is, whether or not he destroyed those ballots.
Every man is presumed innocent until he is proven guilty. There are two modes of proving guilt. One is by direct and positive testimony or parties who saw the act committed and who so state. It has not been contended in this case that there is any such evidence. Therefore you are remitted, if to anything, to circumstantial or inferential evidence.
Now in order to justify the conviction of this man on inferential or circumstantial evidence, you must be satisfied from the proof in this case that those ballots could have disappeared in no other reasonable way than by burning up or destruction as alleged here; and if you are not satisfied beyond a reasonable doubt of that fact, your verdict should be not guilty.
You have heard this evidence and you are to say whether it satisfies your mind beyond a reasonable doubt that this man destroyed those ballots; for unless you are so satisfied, your verdict should be not guilty. If you are so satisfied, it should be guilty in manner and form as he stands indicted.

Verdict, Not guilty.